
	
		I
		111th CONGRESS
		1st Session
		H. R. 4308
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2009
			Mr. Posey (for
			 himself, Mr. Hall of Texas,
			 Mr. Pitts,
			 Mr. Bartlett,
			 Mr. Cole, Mr. Issa, Mr.
			 Bilbray, Mr. Gohmert,
			 Mrs. Blackburn,
			 Mr. Franks of Arizona,
			 Mr. Akin, Mr. Gingrey of Georgia,
			 Mr. Marchant,
			 Mr. Conaway,
			 Mr. Bishop of Utah,
			 Ms. Fallin,
			 Mr. Thompson of Pennsylvania, and
			 Mr. Lamborn) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  individuals to designate certain amounts on their income tax returns, to
		  require spending reductions equal to 10 times the amounts so designated, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Deficit Reduction Check-Off
			 Act.
		2.Designation of
			 income tax payments to reduce the deficit
			(a)DesignationSubchapter A of chapter 61 of the Internal
			 Revenue Code of 1986 (relating to returns and records) is amended by adding at
			 the end the following new part:
				
					IXDesignation on
				income tax returns for reduction of deficit
						
							Sec. 6097. Designation for reduction of
				  the deficit.
						
						6097.Designation
				for reduction of the deficit
							(a)In
				generalEvery individual,
				regardless of income tax liability for the taxable year, may designate that an
				amount (not less than $1 and not more than $10) shall be paid over for the
				purpose of reducing the deficit of the United States. In the case of a joint
				return of husband and wife, each spouse may so designate an amount.
							(b)Income tax
				liabilityFor purposes of
				subsection (a), the income tax liability of an individual for any taxable year
				is the amount of the tax imposed by chapter 1 on such individual for such
				taxable year (as shown on his return), reduced by the sum of the credits (as
				shown in his return) allowable under part IV of subchapter A of chapter 1
				(other than subpart C thereof).
							(c)Manner and time
				of designationRules similar
				to the rules of section 6096(c) shall apply for purposes of this section,
				except that the designation shall be accompanied by the following statement:
				The Federal budget will be reduced by an amount equal to ten times the
				amount you elect in the box..
							(d)Amount
				increaseIn the case of each
				taxable year beginning after 2011, the maximum dollar amount that may be
				designated under subsection (a) shall be increased by $1. In the case of a
				joint return of husband and wife, such amount shall increase by $2 each taxable
				year.
							.
			(b)Clerical
			 amendmentThe table of parts
			 for subchapter A of chapter 61 of such Code is amended by adding at the end the
			 following new item:
				
					
						Part IX—Designation of income tax payments To
				reduce the
				deficit.
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2010.
			3.Taxpayer-generated
			 sequestration of Federal spending to reduce the deficit
			(a)Sequestration To
			 reduce deficitPart C of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 inserting after section 253 the following new section:
				
					253A.Sequestration
				to reduce the deficit
						(a)Sequestration
							(1)TimingWithin
				15 calendar days after the date Congress adjourns to end a session, and on the
				same day as sequestration (if any) under sections 251, 252, and 253, but after
				any sequestration required by those sections, there shall be a sequestration to
				eliminate the deficit equivalent to the amount calculated under paragraph (2).
							(2)Calculation
								(A)OMB
				CalculationBefore October
				1st of each calendar year, OMB shall calculate the total amount designated
				under section 6097 of the Internal Revenue Code of 1986.
								(B)Federal spending
				reductionIn accordance with
				the deadline under paragraph (1), OMB shall apply an across the board reduction
				in Federal spending in an amount equal to the product of—
									(i)the amount calculated under subparagraph
				(A); and
									(ii)10.
									(3)CarryoverAny amounts not calculated by OMB by the
				October 1st deadline, as set forth in subparagraph (2)(A), shall be applied to
				the following fiscal year Federal spending reduction pursuant to this
				section.
							(b)Applicability
							(1)In
				generalExcept as provided by
				paragraph (2), each account of the United States shall be reduced by a dollar
				amount calculated by multiplying the level of budgetary resources in that
				account at that time by the uniform percentage necessary to carry out
				subsection (a). All obligational authority so reduced shall be done in a manner
				that makes such reductions permanent.
							(2)Exempt
				accountsThe following
				programs shall be exempt from reduction under any order issued under this
				section:
								(A)Benefits payable under the old-age,
				survivors, and disability insurance program established under title II of the
				Social Security Act.
								(B)Benefits payable
				under section 3(a), 3(f)(3), 4(a), or 4(f) of the Railroad Retirement Act of
				1974.
								(C)Benefits payable under title 18 of the
				Social Security Act.
								(D)The rate of pay of any judge or justice
				appointed pursuant to article III of the Constitution of the United
				States.
								(E)Veteran’s benefits
				listed under sections 905(b) and 905(f) of the Balanced Budget and Emergency
				Deficit Control Act of 1985 (2 U.S.C. 905(b), 905(f)).
								(c)Effective
				dateThis section shall apply to calender years beginning after
				December 31,
				2010.
						.
			(b)ReportsSection 254 of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is amended—
				(1)in subsection (a),
			 by adding at the end of the table the following new item:
					
						
							
								
									October
						1OMB
						report estimating amount of income tax designated pursuant to section 6097 of
						the Internal Revenue Code of 1986.
									
								
							
						.
				(2)in subsection (c)(1), by inserting ,
			 and sequestration to reduce the deficit, after
			 sequestration;
				(3)in subsection (c), by redesignating
			 paragraph (5) as paragraph (6) and by inserting after paragraph (4) the
			 following new paragraph:
					
						(5)Reports on
				sequestration to reduce the deficitThe preview reports shall set forth for the
				budget year estimates for each of the following:
							(A)The aggregate amount designated under
				section 6097 of the Internal Revenue Code of 1986 for the last calendar year
				ending before the budget year.
							(B)The amount of reductions required under
				section 253A and the deficit remaining after those reductions have been
				made.
							(C)The sequestration percentage necessary to
				achieve the required reduction in accounts under section
				253A(a).
							;
				and
				(4)in subsection (f), by redesignating
			 paragraphs (4) and (5) as paragraphs (5) and (6), respectively, and by
			 inserting after paragraph (3) the following new paragraph:
					
						(4)Reports on
				sequestration to reduce the deficitThe final reports shall contain all of the
				information contained in the deficit taxation designation report required on
				October
				1.
						.
				(c)Effective
			 dateNotwithstanding section
			 275(b) of the Balanced Budget and Emergency Deficit Control Act of 1985, the
			 expiration date set forth in that section shall not apply to the amendments
			 made by this Act. On the date specified in section 253A of the Balanced Budget
			 and Emergency Deficit Control Act of 1985, as amended by this section, the
			 President shall issue an order fully implementing the sequestration required by
			 section 253A of such Act, as amended by this section. This order shall be
			 effective on issuance.
			
